Case 15-14777        Doc 44     Filed 10/15/18     Entered 10/15/18 09:16:52          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 14777
         Ida R Payne

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/27/2015.

         2) The plan was confirmed on 06/10/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/28/2015.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/08/2018, 06/01/2018.

         5) The case was Dismissed on 06/18/2018.

         6) Number of months from filing to last payment: 35.

         7) Number of months case was pending: 42.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-14777             Doc 44          Filed 10/15/18    Entered 10/15/18 09:16:52                Desc         Page 2
                                                           of 4



 Receipts:

           Total paid by or on behalf of the debtor                     $9,436.00
           Less amount refunded to debtor                                  $10.82

 NET RECEIPTS:                                                                                             $9,425.18


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $3,500.00
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $385.43
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $3,885.43

 Attorney fees paid and disclosed by debtor:                          $500.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim       Principal      Int.
 Name                                         Class   Scheduled      Asserted         Allowed        Paid         Paid
 AFSA College Loan Corp                   Unsecured      6,501.00            NA              NA            0.00       0.00
 American InfoSource LP                   Unsecured      1,000.00       1,074.95        1,074.95        133.31        0.00
 American InfoSource LP as Agent          Unsecured         938.96           NA              NA            0.00       0.00
 Americredit Financial Ser Inc            Unsecured     11,320.41     11,320.41        11,320.41      1,403.87        0.00
 Certegy                                  Unsecured          56.00           NA              NA            0.00       0.00
 Check 'n Go                              Unsecured      2,929.53            NA              NA            0.00       0.00
 City of Chicago Department of Revenue    Unsecured      1,796.79            NA              NA            0.00       0.00
 City of Chicago Department of Revenue    Unsecured           0.00      6,060.40        6,060.40        751.57        0.00
 City of Evanston                         Unsecured         300.00           NA              NA            0.00       0.00
 City of Rolling Meadows                  Unsecured         200.00           NA              NA            0.00       0.00
 College Loan Corp                        Unsecured      8,477.00            NA              NA            0.00       0.00
 Commonwealth Edison Company              Unsecured           0.00      1,141.07        1,141.07        141.52        0.00
 Commonwealth Edison Company              Unsecured         800.00        881.47          881.47        109.32        0.00
 Department Of Education                  Unsecured      7,508.00       5,115.41        5,115.41        634.37        0.00
 Dept Of Ed/navient                       Unsecured      4,841.38            NA              NA            0.00       0.00
 Dept of Ed/Sallie Mae                    Unsecured      4,925.00            NA              NA            0.00       0.00
 Emory Health Care                        Unsecured         406.21           NA              NA            0.00       0.00
 Emory University Hospital Midtown        Unsecured         500.00           NA              NA            0.00       0.00
 First Premier Bank                       Unsecured         422.00           NA              NA            0.00       0.00
 Illinois Bell Telephone Company          Unsecured         979.44           NA              NA            0.00       0.00
 Illinois Student Assistance Commission   Unsecured         541.00           NA              NA            0.00       0.00
 Illinois Tollway                         Unsecured      3,337.70            NA              NA            0.00       0.00
 Internal Revenue Service                 Unsecured           0.00         34.97           34.97           0.00       0.00
 Internal Revenue Service                 Priority       1,821.00       1,796.77        1,796.77      1,796.77        0.00
 Jefferson Capital Systems LLC            Secured       12,500.00     12,363.64        12,363.64           0.00       0.00
 Matt Cohen & Assoc LLC                   Unsecured      5,233.50            NA              NA            0.00       0.00
 New Trier Credit Union                   Unsecured         536.43        382.34          382.34          43.96       0.00
 Peoples Energy Corp                      Unsecured         777.88        893.13          893.13        110.77        0.00
 Quantum3 Group                           Unsecured           0.00        285.98          285.98          32.89       0.00
 Rent A Center                            Unsecured      1,500.00            NA              NA            0.00       0.00
 Sallie Mae                               Unsecured      2,997.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-14777            Doc 44   Filed 10/15/18    Entered 10/15/18 09:16:52                  Desc       Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim           Claim         Claim        Principal       Int.
 Name                                Class    Scheduled        Asserted      Allowed         Paid          Paid
 Swedish Covenant Hospital        Unsecured         413.42             NA           NA             0.00        0.00
 Swedish Emergency Assoc PC       Unsecured          17.00             NA           NA             0.00        0.00
 Texas Guaranteed Student Loan    Unsecured      2,854.05         3,075.46     3,075.46         381.40         0.00
 Total Finance LLC                Unsecured      8,722.00              NA           NA             0.00        0.00
 Village of Skokie                Unsecured         535.00             NA           NA             0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim            Principal                Interest
                                                              Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                    $0.00               $0.00
       Mortgage Arrearage                                     $0.00                    $0.00               $0.00
       Debt Secured by Vehicle                           $12,363.64                    $0.00               $0.00
       All Other Secured                                      $0.00                    $0.00               $0.00
 TOTAL SECURED:                                          $12,363.64                    $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                               $0.00              $0.00                  $0.00
        Domestic Support Ongoing                                 $0.00              $0.00                  $0.00
        All Other Priority                                   $1,796.77          $1,796.77                  $0.00
 TOTAL PRIORITY:                                             $1,796.77          $1,796.77                  $0.00

 GENERAL UNSECURED PAYMENTS:                             $30,265.59             $3,742.98                  $0.00


 Disbursements:

          Expenses of Administration                              $3,885.43
          Disbursements to Creditors                              $5,539.75

 TOTAL DISBURSEMENTS :                                                                             $9,425.18




UST Form 101-13-FR-S (9/1/2009)
Case 15-14777        Doc 44      Filed 10/15/18     Entered 10/15/18 09:16:52            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
